DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Willie Jacques on 2 May 2022.
The application has been amended as follows: 
In claim 1, line 13, “wherein the second portion of the component plate includes:”  
In claim 1, line 18, “and a base plate having a mask mold”
In claim 10, line 2 “wherein the first compartment and the second compartment also comprise a stirrer”
In claim 11, line 2 “wherein the emulsification box, the base plate, the base assembly, and the telescopic rod is detachable are 
In claim 12, line 3 “setting a desired pH scale.”
In claim 12, line 4 “to achieve the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a communication means to communicate with an input unit mounted on an outside surface of the emulsification box, wherein the communication means allows the mask maker machine to communicate with a mobile, a laptop or any other remote control unit via wired or wireless means” in claim 8.  The term “wired or wireless means” is considered to be sufficient structure to perform the instantly claimed function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a mask maker machine comprising an emulsification box with a dividing wall; a base assembly with a support plate, a component plate having first and second portions for respective anode and cathode, and each having a heating element, pH meter, temperature sensor and flow control valve, these components protruding into respective first and second compartments of the emulsification box, a controller and a power unit; and a base plate having a mask mold located below the base assembly in order to receive a masking solution.  CN2840861 Y and CN 101559022 B, as submitted on Applicant's Information Disclosure Statement on 7 April 2019 each disclose mask making machines (abstracts), however neither disclose an emulsification box with anode and cathode nor a controller arranged to control the pH. Park (US 20190015306 A1) discloses a cosmetic pack composition wherein sodium hydroxide is contained (abstract).  Park discloses the cosmetic pack composition is adjusted with NaOH ([83]-[85]) to selectively control pH for various types of skin ([22]).  Adams (US 20190256386 A1) discloses electrolytically producing alkaline water ([5]; also designated as IA) for many purposes, either used as (directly) and/or used to formulate many products, including cleansing agents, soaps, hair care products, skin care products, cosmetics and facial masks ([91]).  Johnson (US 20180221524 A1) discloses a system for decontamination and/or sanitization using anolyte, cathode and water mixed together (abstract; Fig. 1) and flow is controlled to achieve a desired pH ([52]).  When considering Park with CN’861 or CN’022, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the CN’861 or CN’022 to adjust CN’861 or CN’022 fruit/vegetable mixture with Park’s additive of NaOH in order to selectively adjust the pH for different types of skin.  While Adams discloses electrolytically producing alkaline water for many purposes include facial masks, there is no suggestion in the prior art to substitute alkaline water (a liquid) directly for NaOH (a solid in Park) nor placing the electrolysis equipment as a unitary part of a mask making machine.  While Johnson discloses how to mix anolyte and catholyte to achieve a specific pH, Johnson also does not provide any suggestion to substitute alkaline water (a liquid) directly for NaOH (a solid in Park) nor placing the electrolysis equipment as a unitary part of a mask making machine.  The method of instant claim 12 defines over the prior art for substantially the same reasons as instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794